         Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


In re Avon Products Inc. Securities Litigation        Case No. 19-cv-01420-MKV

                                                      Hon. Mary Kay Vyskocil

                                                               USDC SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 2/3/2021
                     FINAL JUDGMENT AND ORDER OF DISMISSAL
                                WITH PREJUDICE

       WHEREAS, this matter came before the Court for hearing pursuant to an Order of this

Court, dated August 31, 2020, on the unopposed application of the Plaintiffs for approval of the

Settlement set forth in the Stipulation and Agreement of Settlement (“Stipulation”), dated as of

August 21, 2020:

       (A)     Pursuant to the Preliminary Approval Order entered on August 31, 2020, this Court

scheduled a Final Approval Hearing for January 20, 2021, at 2:00 p.m., to determine, inter alia,

whether the proposed Settlement, Plan of Allocation, and Lead Counsel’s request for attorneys’

fees, litigation expenses, and compensatory awards to Plaintiffs are fair, reasonable, and adequate,

and should be approved by the Court (the “Final Approval Hearing”);

       (B)     The Court has received affidavit(s) and/or declaration(s) attesting to compliance

with the terms of the Preliminary Approval Order, including the dissemination of the Notice and

the Summary Notice;

       (C)     Due to adequate notice having been given to the Settlement Class as required by

the Preliminary Approval Order, and the Court having held a Final Approval Hearing on January

20, 2021, and the Court having considered all papers filed and proceedings in this Action and
             Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 2 of 9




otherwise being fully informed of the matters herein, and for the reasons stated on the record on

January 20, 2021 and good cause appearing,

        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

        1.       The provisions of the Stipulation, including definitions of the terms used therein,

are hereby incorporated by reference as though fully set forth herein. All capitalized terms used

herein have the meanings set forth and defined in the Stipulation.

        2.       This Court has jurisdiction over the subject matter of this Action and over all parties

to this Action, including all Class Members.

        3.       The Court hereby affirms its determinations in the Preliminary Approval Order and

finally certifies, for purposes of the Settlement only, pursuant to Rules 23(a) and (b)(3) of the

Federal Rules of Civil Procedure, the Settlement Class of: all persons and entities who purchased

or otherwise acquired the publicly traded common stock of Avon during the period from January

21, 2016 to November 1, 2017, inclusive, and were allegedly damaged thereby. Excluded from the

Settlement Class are: (i) Defendants; (ii) members of the immediate family of any Defendant who

is an individual; (iii) any person who was an officer or director of Avon during the Class Period;

(iv) any firm, trust, corporation, or other entity in which any Defendant has or had a controlling

interest; (v) the legal representatives, affiliates, heirs, successors-in-interest, or assigns of any such

excluded person or entity, in their respective capacity as such; and (vi) any persons or entities who

or which exclude themselves by submitting a timely and valid request for exclusion that is accepted

by the Court. Nothing in this definition shall operate to exclude the Avon Personal Savings

Account Plan from the Settlement Class.

        4.       Pursuant to Fed. R. Civ. P. 23, and for purposes of the Settlement only, the Court

hereby re-affirms its determinations in the Preliminary Approval Order and finally certifies Holly


                                                  -2-
            Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 3 of 9




Ngo as Class Representative for the Settlement Class; and finally appoints the law firm of Levi &

Korsinsky LLP as Class Counsel for the Settlement Class.

       5.       Plaintiffs and all Class Members are bound by this Order and Final Judgment (the

“Judgment”). The Persons identified in Exhibit 1 hereto have submitted timely and valid Requests

for Exclusion and are accordingly excluded from the definition of the Settlement Class and shall

not be bound by this Judgment.

       6.       This Court finds that the dissemination of the Notice and the Summary Notice, and

the notice methodology, all of which were implemented in accordance with the terms of the

Stipulation and the Court’s Preliminary Approval Order:

                (a)    Constituted the best practicable notice to Settlement Class Members under

       the circumstances of this Action;

                (b)    Were reasonably calculated, under the circumstances, to apprise Class

       Members of: (i) the proposed Settlement of this Action; (ii) their right to exclude

       themselves from the Settlement Class; (iii) their right to object to any aspect of the

       proposed Settlement, Plan of Allocation, and the request for attorneys’ fees, Litigation

       Expenses, and awards to Plaintiffs; (iv) their right to appear at the Final Approval Hearing,

       either on their own or through counsel hired at their own expense, if they did not exclude

       themselves from the Settlement Class; and (v) the binding effect of the proceedings,

       rulings, orders, and judgments in this Action, whether favorable or unfavorable, on all

       persons not excluded from the Settlement Class;

                (c)    Were reasonable, fair, and constituted due, adequate, and sufficient notice

       to all persons entitled to be provided with notice; and




                                               -3-
            Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 4 of 9




                (d)    Fully satisfied all applicable requirements of the Federal Rules of Civil

       Procedure (including Rules 23(c) and (e)), the United States Constitution (including the

       Due Process Clause), the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(7), the

       Private Securities Litigation Reform Act of 1995, the Local Rules of the United States

       District Court for the Southern District of New York, and any other applicable law.

       7.       The terms and provisions of the Stipulation were negotiated by experienced counsel

representing the Parties, at arm’s-length and with the assistance of an experienced mediator, and

were entered into by the Parties in good faith.

       8.       Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court finds that

the Settlement set forth in the Stipulation is fair, reasonable, and adequate as to all members of the

Settlement Class, and in the best interests of the Settlement Class taking into account, inter alia:

(a) Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the

proposal was negotiated at arm’s-length; (c) the relief provided for the Settlement Class is

adequate, having taken into account (i) the costs, risks, and delay of trial and appeal; (ii) the

effectiveness of any proposed method of distributing relief to the Settlement Class, including the

method of processing Settlement Class Member claims; (iii) the terms of any proposed award of

attorneys’ fees, including timing of payment; and (iv) any agreement required to be identified

under Rule 23(e)(3); and (d) the proposed Plan of Allocation treats Settlement Class Members

equitably relative to each other.

       9.       The Settlement set forth in the Stipulation is hereby finally approved as fair,

reasonable, and adequate in all respects, in accordance with the terms and provisions therein, and

Plaintiffs and all other Class Members, are hereby bound by the terms of the Settlement as set forth

in the Stipulation.


                                                  -4-
          Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 5 of 9




        10.     Upon the Effective Date, Plaintiffs and each Class Member, on behalf of

themselves, and their respective past and present trustees, fiduciaries, guardians, representatives,

estate trustees, heirs, executors, administrators, predecessors, successors and assigns, and any other

person claiming by, through or on behalf of them, in their capacities as such, shall be deemed by

operation of law to (a) have released, waived, discharged and dismissed each and every of the

Released Plaintiffs’ Claims against the Released Defendant Parties; and (b) forever be enjoined

from commencing, instituting or prosecuting any or all of the Released Plaintiffs’ Claims against

any of the Released Defendant Parties.

        11.     Upon the Effective Date, each of the Defendants, on behalf of themselves, and their

respective past and present trustees, fiduciaries, guardians, representatives, estate trustees, heirs,

executors, administrators, predecessors, successors and assigns, and any other person claiming by,

through or on behalf of them, in their capacities as such, shall be deemed by operation of law to

(a) have released, waived, discharged and dismissed each and every of the Released Defendants’

Claims against the Released Plaintiff Parties; and (b) forever be enjoined from commencing,

instituting or prosecuting any or all of the Released Defendants’ Claims against any of the Released

Plaintiff Parties.

        12.     Notwithstanding any release, nothing in this Judgment shall bar any action by any

of the Parties to enforce or effectuate the terms of the Stipulation, the Preliminary Approval Order,

or this Judgment.

        13.     Any Plan of Allocation submitted by Lead Counsel or any other order entered

regarding the attorneys’ fee and expense application shall in no way disturb or affect this Judgment.




                                                -5-
         Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 6 of 9




       14.     The fact and terms of the Settlement, including the Stipulation and all exhibits

thereto, this Judgment, all negotiations, discussions, drafts and proceedings in connection with the

Settlement, and any act performed or document signed in connection with the Settlement:

               (a)     shall not be offered or received against the Released Defendant Parties,

       Plaintiffs, or the other Class Members as evidence of, or be deemed to be evidence of, any

       presumption, concession or admission by any of the Released Defendant Parties, or by

       Plaintiffs or the other Class Members, with respect to the truth of any fact alleged by

       Plaintiffs or the validity, or lack thereof, of any claim that has been or could have been

       asserted in the Action or in any litigation, or the deficiency of any defense that has been or

       could have been asserted in the Action or in any litigation, or of any liability, negligence,

       fault or wrongdoing of the Released Defendant Parties;

               (b)     shall not be offered or received against the Released Defendant Parties as

       evidence of a presumption, concession or admission of any fault, misrepresentation or

       omission with respect to any statement or written document approved or made by any

       Released Defendant Party, or against Plaintiffs or any of the other Class Members as

       evidence of any infirmity in the claims of Plaintiffs and the other Class Members;

               (c)     shall not be offered or received against the Released Defendant Parties,

       Plaintiffs or the other Class Members as evidence of a presumption, concession or

       admission with respect to any liability, negligence, fault or wrongdoing, or in any way

       referred to as against any of the foregoing parties, in any arbitration proceeding or other

       civil, criminal or administrative action or proceeding, other than such proceedings as may

       be necessary to effectuate the provisions of this Settlement;




                                               -6-
         Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 7 of 9




                (d)    shall not be construed against the Released Defendant Parties, Defendants’

       Counsel, Lead Counsel or Plaintiffs or the other Class Members as an admission or

       concession that the consideration to be paid hereunder represents the amount which could

       be or would have been recovered after trial; and

                (e)    shall not be construed as or received in evidence as an admission,

       concession or presumption against Plaintiffs or the other Class Members or any of them

       that any of their claims are without merit or that damages recoverable under the Complaints

       would not have exceeded the Settlement Amount.

       15.      Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over (a) implementation of the Settlement and any award or distribution of

the Settlement Fund; (b) disposition of the Settlement Fund; (c) hearing and determining

applications for attorneys’ fees and expenses in the Action; and (d) all Parties hereto for the

purpose of construing, enforcing, and administering the Settlement.

       16.      The Court finds that during the course of the Action, the Plaintiffs and Defendants

and their respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       17.      In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or the Effective Date does not occur, or in the event that the Settlement

Fund, or any portion thereof, is returned to the Defendants, then this Judgment shall be rendered

null and void to the extent provided by and in accordance with the Stipulation and shall be vacated

and, in such event, all orders entered and releases delivered in connection herewith shall be null

and void to the extent provided by and in accordance with the Stipulation.




                                                -7-
         Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 8 of 9




       18.     This Action is dismissed with prejudice. The Parties are to bear their own costs,

except as otherwise provided in the Stipulation or this Judgment.

       19.     The provisions of this Judgment constitute a full and complete adjudication of the

matters considered and adjudged herein, and the Court determines that there is no just reason for

delay in the entry of this Judgment. The Clerk is hereby directed to immediately enter this

Judgment.

       SO ORDERED in the Southern District of New York on February 3, 2021.



                                             THE HO
                                                 HON.
                                                  ON. MAR
                                                      MARY
                                                        RY KAYY VYSKOCIL
                                                                VYSKOCIL
                                             UNITED
                                                  DSSTATES
                                                     TATE
                                                        ES DISTRICT JUDGE




                                              -8-
         Case 1:19-cv-01420-MKV Document 95 Filed 02/03/21 Page 9 of 9




                    Exhibit 1 to Final Judgment and Order of Dismissal

                    Schedule of Timely and Valid Requests for Exclusion

       The following prospective Settlement Class members have made timely and valid

requests for exclusion and are therefore excluded from the Settlement Class:

              1. Daniel H. Adams

              2. Edward Anderson

              3. Barbara DiMartino

              4. Deborah Ruth Grunow

              5. Linda Heersink

              6. Peggy Diane Hetrick


                                        *      *       *
